MEMORANDUM **
Barbara Pater appeals pro se the district court’s judgment dismissing her 42 U.S.C. § 1983 action as a discovery sanction pursuant to Fed.R.Civ.P. 37. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion because Pater failed to comply with the district court’s previous order requiring compliance with discovery and pay*278ment of sanctions imposed due to her prior willful and deliberate failure to comply with discovery orders. See Fed.R.Civ.P. 37(b)(2)(C); Rio Props., Inc., 284 F.3d at 1022. Pater had been warned on numerous occasions and less drastic sanctions were administered by the court, and these warnings went unheeded. Consequently, Pater’s contention that the district court did not consider less drastic sanctions before dismissing her action lacks merit. See Stars’ Desert Inn Hotel & Country Club, Inc. v. Hwang, 105 F.3d 521, 525 (9th Cir.1997).
Pater’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.